On Rehearing.
The Acts of 1915, p. 475, § 240, the statute of force when the lands were listed and sold for taxes, provided: "When the suit is against the person against whom the taxes were assessed, or the owner of the land at the time of the sale, his heir, devisee, vendee, or mortgagee, the court shall on motion of the defendant, made at any time before the trial of the cause, ascertain [1] the amount paid by the purchaser at the sale, and [2] of the taxes subsequently paid by the purchaser, together with ten per cent. per annum thereon, and a reasonable attorney's fee for the plaintiff's attorney for bringing the suit, and shall enter judgment for the amount so ascertained in favor of the plaintiff against the defendant, and the judgment shall be a lien on the land sued for." (Numbers supplied.)
The Act of 1919, p. 366, § 288, the law of force at the time the redemption is effectuated, is not, in all respects, as that of the date of the assessment and sale. It was different in the last-cited statute in the requirement of a different rate of interest; the provision for reasonable attorney's fee for tax purchaser "for bringing the suit" against the "person against whom the taxes were assessed, or the owner of the land at the time of the sale, his heir, devisee, vendee, or mortgagee," is unchanged. The statute that applies is that of the date of the assessment and sale consummation by the tax deed. 37 Cyc. 1382, 1383; Boyd v. Holt, 62 Ala. 296; Bracely v. Noble, 201 Ala. 74,77 So. 368; Turner v. White, 97 Ala. 545, 551, 12 So. 601; Cobb v. Vary, 120 Ala. 263, 268, 24 So. 442; Sheffield City Co. v. Tradesman's Nat. Bank, 131 Ala. 185, 32 So. 598; Winter v. City Council of Montgomery, 101 Ala. 649, 14 So. 659; 26 R. C. L. p. 434, § 390; 8 R. C. L. (P. S.) p. 5774, § 390; 4 L.R. A. (N.S.) page 1075, note; Pounds v. Rodgers, 52 Kan. 558, 35 P. 223, 39 Am. St. Rep. 360; Blakemore v. Cooper, 15 N.D. 5,106 N.W. 566, 4 L.R.A. (N.S.) 1074, 125 Am. St. Rep. 574.
The interest on subsequently accruing taxes paid by such purchaser to the state, county, and municipality will be repaid at the rate that obtains by the statute at the time of accrual and payment by tax purchaser and to the time the redemption is effectuated. Note the change of the rate of interest at the rate of 10 per cent. per annum under Acts of 1915, p. 475, § 240, and the rate of 15 per cent. per annum under the Acts of 1919, p. 366, § 288, and under section 3108, Code of 1923.
The provision in the statutes at the time of this sale was for "a reasonable attorney's fee for the plaintiff's attorney in bringing the suit." The suit was for "recovery of the real property sold for payment of taxes by such tax title purchaser under section 239, p. 474, Acts of 1915; or section 287, p. 366, Acts of 1919; or section 3108 of the Code of 1923, as may be applicable at the time of the sale.
In Threadgill v. Home Loan Co., 219 Ala. 411, 122 So. 401, the suit was by the owner under section 9905, Code, to clear title and in which there was answer and cross-bill by the tax purchaser at the state auditor's private sale, and asserting a lien for the amounts so paid under section 3120, Code. The observation was made that the statute, providing for attorney's fee for plaintiff-purchaser at tax *Page 259 
sale to recover the possession of the lands for bringing the suit for possession under the foregoing and last-cited statutes, did not provide for "purchasers at state auditor's private sales." That is, that purchasers at state auditor's private sales are not entitled to attorney's fee for services rendered by their attorneys in resisting suits to clear titles by redeeming owners or their vendees, etc., within the redeeming statutes.
We are of opinion, and so hold, that respondent-complainant in the cross-bill was not entitled to reasonable attorney's fee for prosecuting his answer and cross-bill in resisting the claims of the original complainant, owner, or vendee thereof to clear title. The latter pleading in defense by answer and cross-bill as to the allowance of reasonable attorney's fee, was not within the provisions of the statute, and is ruled by Threadgill v. Home Loan Co., supra.
Application overruled.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.